Citation Nr: 0005177	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
knee injury, currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.30 based on the need for convalescence 
following left knee arthroscopy in September 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 until 
May 1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of October 1997 from the Winston-Salem, North 
Carolina Regional Office (RO) which denied an increased 
rating for residuals of left knee injury, and a temporary 
total evaluation based on convalescence under 38 C.F.R. 
§ 4.30 for left knee surgery in September 1997.

After a review of the evidence of record, the Board is of the 
opinion that the issue of an increased rating for residuals 
of left knee injury will be addressed in a REMAND following 
the ORDER portion of this decision.


FINDING OF FACT

The clinical evidence reflects that the September 2, 1997 
arthroscopic surgery on the veteran's service-connected left 
knee only required a period of convalescence through 
September 12, 1997 and did not result in severe post-surgical 
residuals or immobilization by a cast.


CONCLUSION OF LAW

The requirements for a temporary total rating based on 
convalescence for left knee arthroscopy performed on 
September 2, 1997 have not been met.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he should receive a temporary total 
disability rating for purposes of convalescence following 
arthroscopic surgery of the left knee on September 2, 1997.  
The representative requests that the case be remanded for a 
medical opinion as to period of convalescence which was 
required in the veteran's case.  

Under 38 C.F.R. § 4.30, a temporary total disability 
evaluation (100 percent) will be assigned without regard to 
other provisions of the VA's Schedule for Rating Disabilities 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted for the following: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.

Service connection for a left knee disorder was established 
by rating action dated in June 1995.  VA outpatient clinic 
notes reflect a pre-operative report dated September 1, 1997 
indicating that the veteran was experiencing symptoms which 
included intermittent pain, positive effusion, locking, 
clicking and occasional instability of the left knee.  It was 
noted that arthroscopic surgery would be performed the 
following day and that if an anterior cruciate ligament (ACL) 
tear was found, that repair of such would be performed.  A 
clinical note dated the day of surgery, September 2, 1997, 
recorded that the post-operative diagnosis was meniscal wear, 
left knee, and that no ACL tear was shown.  The appellant was 
seen in follow-up on September 12, 1997, whereupon it was 
noted that left knee arthroscopy on September 2, 1997 had 
revealed no surgical lesions.  It was reported that the 
veteran indicated that the knee was a little better.  No 
signs of infection were observed and the appellant was taken 
off crutches.  It was recorded that he could return to work.  
On VA examination on September 15, 1997, it was indicated 
that the veteran was still in the recovery stage, and had not 
worked since his operation two weeks before.  Physical 
examination at that time was remarkable for left knee 
swelling and flexion restricted to 90 degrees.  He limped on 
the left leg and wore a knee brace.  In December 1997, it was 
noted that he was not engaging in as much walking in his new 
job, of two months, which had helped his symptoms.  He had 
left knee pain and tenderness, and possible ligament laxity.

Analysis

Under 38 C.F.R. § 4.30, at least one month of postoperative 
convalescence is required for the assignment of a temporary 
100 percent evaluation.  The Board observes in this instance 
that the appellant underwent exploratory arthroscopic surgery 
on September 2, 1997 and did not require an additional 
operation because an ACL tear was not found.  (The record 
indicates that this surgery was canceled.)  Follow-up VA 
outpatient clinic notes dated on September 12, 1997 (a 
Friday) indicate that he was released to return to work.  
While the veteran reported on VA examination on September 15, 
1997 (a Monday) that he was still not working, there is no 
indication in the record that his examining physicians 
extended his period of convalescence.  Additionally, there is 
no evidence of severe postoperative residuals, such as stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more.  There is no evidence in 
the VA outpatient treatment records suggesting that the 
veteran would likely experience severe postoperative 
residuals.  Further, none of the follow-up reports suggests 
that the period of healing time exceeded the September 12, 
1997 date or that the veteran experienced any severe 
postoperative residuals in the months following the 
procedure.  Therefore, the requirements for a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30 based on the need for 
convalescence following left knee arthroscopy in September 
1997 have not been demonstrated.  The Board thus finds that 
the clinical record is adequate for disposition of the issue 
on appeal and that a remand for further development is not 
warranted.  

Although the veteran now asserts that the extent of 
postoperative convalescence was such as to warrant a 
temporary total evaluation, he is not shown to be competent 
to offer a medical opinion as to the required length of a 
period of convalescence following his surgery.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While it is 
appears that he continued to experience some symptoms 
attendant to his surgery after September 12, 1997, the 
central question in this case is whether his operation did in 
fact require a month or more of postoperative convalescence 
or whether he was left with any severe postoperative 
residuals.  The Board has considered all of the evidence in 
this regard and concludes that it did not.  The most 
significant postoperative clinical findings were limited to 
pain, tenderness and swelling with restriction of flexion, 
productive of no more than a limp on ambulation requiring a 
knee brace.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a temporary total rating for status post left knee 
arthroscopic surgery under the provisions of 38 C.F.R. § 4.30 
(1999).  Accordingly, the veteran's appeal is denied.


ORDER

A temporary total evaluation pursuant to 38 C.F.R. § 4.30 
based on the need for convalescence following left knee 
arthroscopy in September 1997 is denied.


REMAND

A review of the record discloses that the veteran most 
recently underwent a VA examination for compensation and 
pension purposes in September 1997.  At that time, he was 
observed to still have some swelling about the knee and 
flexion was restricted to 90 degrees.  It was reported that 
he was unable to perform a squat or walk adequately on his 
toes.  A diagnosis of internal derangement of the left knee, 
status post operative, was rendered, but the examiner 
commented that further discussion would be speculative in 
terms of the tenets of DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995), pertaining to pain contributing to functional loss.  
The Board is thus of the opinion that an orthopedic 
examination should be scheduled in order to ascertain the 
extent of current left knee disability.

Additionally, VA outpatient clinic records dated in December 
1997 indicate that veteran was scheduled for additional 
evaluation in March 1998.  It appears that no clinical 
records subsequent to December 1997 have been requested or 
secured.  

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  Any and all of the veteran's VA 
outpatient clinic records dating from 
January 1998 should be requested and 
associated with the claims folder. 

2.  The appellant should be afforded an 
examination by a VA specialist in 
orthopedics to determine the extent of 
any and all current disability 
associated with his left knee.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The claims folder and a copy of 
this REMAND should be made available to 
the examiner in connection with the 
study of this case.  The results of the 
physical examination and all 
clinical/diagnostic testing must be 
fully delineated and appropriate 
diagnoses rendered.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), the 
examination report with respect to the 
left knee must identify any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability upon use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how those 
factors result in limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during episodes of flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  The 
examination report should be returned in 
a legible narrative format.

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report in order that he may make an 
informed decision regarding his 
participation in the scheduled 
examination.

4.  The RO should review the examination 
report to determine compliance with this 
REMAND.  If deficient in any manner, the 
report should be returned, along with the 
claims file, for immediate corrective action.

5.  After completing any necessary 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the veteran's 
increased rating claim with application 
of DeLuca, as well as to determine 
whether VAGCOPPREC 9-98 (Aug. 14, 1998) 
is applicable.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish him and his 
representative with a supplemental 
statement of the case and afford them 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The purpose of this remand is to develop a complete record 
and ensure due process.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the remaining issue on appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 



